February 28, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         LAURA ANN SIMS, Appellant

NO. 14-12-00884-CV                          V.

ERICK CACERES AND VILMA CACERES, INDIVIDUALLY AND AS NEXT
  FRIENDS OF ERIKA CACERES AND VENESSA CACERES, MINORS,
                           Appellees
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on August 23, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Laura Ann Sims.


      We further order this decision certified below for observance.